Case 1:21-cv-00085-JJM-LDA Document1 Filed 02/18/21 Page 1 of 6 PagelD #: 1

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF RHODE ISLAND

BRYAN TOH,
Plaintiff

v. C.A. No.:
STATE OF RHODE ISLAND,
DEPARTMENT OF HUMAN SERVICE,
RHODE ISLAND VETERAN’S HOME,
Defendant
COMPLAINT
I. Introduction
This is an action brought by the Plaintiff against Defendants seeking compensatory and
punitive damages, as well as attorneys’ fees, litigation expenses and other equitable relief to
remedy the unlawful discrimination in employment the Plaintiff suffered in violation of 42 U.S.C.
§1981 and the Rhode Island Civil Rights Act (““RICRA”), R.LG.L. §42-112-1, et seq.
II. Parties
1. The Plaintiff is a resident of the Town of Pawtucket, County of Providence, State
of Rhode Island.
2. Defendant the State of Rhode Island, Department of Human Service, operates
Rhode Island Veteran’s Home (“State”), is a department created pursuant to R.LG.L. §42-12.1-1,
et seq., within the executive department of the State of Rhode Island, which said State is a covering
state of the United States.
Ill. Jurisdiction
3. This Court has jurisdiction over Plaintiff's claims under 42 U.S.C. §1981 and

supplemental jurisdiction over the Plaintiff's claims under the RICRA pursuant to 28 U.S.C.

§ 1367.

 
Case 1:21-cv-00085-JJM-LDA Document1 Filed 02/18/21 Page 2 of 6 PagelD #: 2

IV. Venue

4. Venue is proper in this Court insofar as a substantial portion of the events or
omissions giving rise to the within claim occurred in Rhode Island in compliance with the
requirements set forth in 28 U.S.C. §1391.

V. Material Facts

5. The Plaintiff is from Liberia, West Africa.

6. The Plaintiff is a Licensed Practical Nurse (“LPN”).

7. The Plaintiff is employed by MAS Medical Staffing (“MAS”).

8. In 2014, MAS assigned the Plaintiff to Defendant State’s Rhode Island Veteran’s
Home (“RIVH”).

9, During the Plaintiffs employment at Defendant State’s RIVH, David Dawson
(“Dawson”), a Supervising Nurse at Defendant State’s RIVH, subjected the Plaintiff to discriminatory
conduct on the basis of his race and/or national origin.

10. During the Plaintiff's employment at Defendant State’s RIVH, the Plaintiff's work
performance was satisfactory and met Defendant State’s legitimate expectations.

11. Throughout the Plaintiff's employment, Mr. Dawson consistently removed the
Plaintiff's client’s medical records without his permission.

12. In addition, Mr. Dawson consistently told Defendant State’s RIVH’s employees that
he does not like “people of color.”

13. On several occasions, Mr. Dawson told Defendant State’s RIVH employees that he
does not like the “Black nurse” style of nursing.

14. On one occasion, Mr. Dawson obtained the keys to the Plaintiff’s medicine cart and

removed all of the narcotics from the cart.

 
Case 1:21-cv-00085-JJM-LDA Document1 Filed 02/18/21 Page 3 of 6 PagelD #: 3

15. In response to Mr. Dawson removing all of the Plaintiff's narcotics, the Plaintiff
threatened to call the Rhode Island State Police.

16. Shortly thereafter, Mr. Dawson returned the narcotics to the Plaintiff's cart.

17, Thereafter, the Plaintiff made a formal complaint to Bill Camara (“Camara”),
Executive Nurse at Defendant State’s RIVH, and Yugo!, Nurse Supervisor at Defendant State’s
RIVH, regarding Mr. Dawson’s aforementioned behavior with the Plaintiff's medicine cart.

18. | Mr. Camara and Yugo failed and/or refused to discipline Mr. Dawson for same.

19, In 2017, Defendant State promoted Mr. Dawson to Supervisory Nurse.

20. On several occasions, Mr. Dawson told Defendant State’s RIVH employees that it
was Okay for Black nurses to be called “N*ggers.”

21. In March, 2018, Mr. Dawson fabricated a complaint against the Plaintiff in the hopes
that he would be terminated from his employment at Defendant State.

22. Shortly thereafter, the Plaintiff was placed on the “Do Not Call List” for Defendant
State’s RIVH.

23. Upon information and belief, Mr. Dawson has also harassed other minority coworkers
at Defendant State’s RIVH.

24. The facts of this matter clearly establish that Defendant State discriminated against
the Plaintiff on account of his race in violation of 42 U.S.C. §1981 and the RICRA.

25. Defendant State’s unlawful discriminatory actions and/or omissions are in violation
of 42 U.S.C. §1981 and the RICRA and were motivated by malice and ill will toward the Plaintiff
and Defendant’s actions were taken with reckless and callous indifference to the statutorily

protected rights of the Plaintiff.

 

' At this time, the Plaintiff does not recall Yugo’s last name.

3

 
Case 1:21-cv-00085-JJM-LDA Document1 Filed 02/18/21 Page 4 of 6 PagelD #: 4

26. As a proximate result of Defendant State’s unlawful acts and/or omissions,
including, but not limited to, those described herein, the Plaintiff suffered loss of income, as well as
employment benefits, damage to her business and personal reputation, mental and physical anguish,
pain and suffering, and otherwise injured and damnified.

VI. Claims for Relief

27. The Plaintiff incorporates in the counts below the allegations contained in

paragraphs 1-26 above.

Count One
Violation of 42 U.S.C. §1981

28. Defendant State, by its individual and/or concerted acts and/or omissions,
including, but not limited to, those described herein, violated Plaintiff's right to employment free
from discrimination based on race and/or color, in violation of Plaintiffs rights secured under 42
U.S.C. §1981, causing the Plaintiff to suffer damages as aforesaid, for which he is entitled to relief
42 U.S.C. §1988.

Count Two
Unlawful Discrimination—R.I.G.L. §42-112-1, et seq.

29, Defendant State, by its individual and/or concerted acts and/or omissions,
including, but not limited to, those described herein, constitute unlawful discrimination against the
Plaintiff in employment on account of his race and/or national origin insofar as said actions and/or
omissions resulted in the loss of a promotion in violation of the Rhode Island Civil Rights Act of
1990, R.LG.L. §42-112-1, et seg., causing the Plaintiff to suffer damages as aforesaid, and thereby
deprived the Plaintiff of rights secured under the RICRA.

VII. Prayers for Relief

WHEREFORE, the Plaintiff respectfully prays that this Court grant the following relief:

 
Case 1:21-cv-00085-JJM-LDA Document1 Filed 02/18/21 Page 5 of 6 PagelD #: 5

1, a declaratory judgment declaring that the Defendants violated the 42 U.S.C. §1981

and the RICRA in the manner complained of herein;

2. an award of compensatory damages;

3, an award of punitive damages;

4, an award of interest, reasonable attorneys fees and costs of litigation;

5. an award of other appropriate equitable relief; and,

6. an award of such other and further relief as this Honorable Court deems just and
proper.

VUI. Demand for Jury Trial

The Plaintiff hereby demands a trial by jury on all counts so triable.
IX. Designation of Trial Counsel
The Plaintiff hereby designates V. Edward Formisano, Esquire, Michael D. Pushee,
Esquire, and Jessica A. Roberge, Esquire as trial counsel.

PLAINTIFF,
By his attorneys,
FORMISANO & COMPANY, P.C.

Dated: February 18, 2021 /s/ V. Edward Formisano
V. Edward Formisano (#5512)
Michael D. Pushee (#6948)
Jessica A. Roberge (#10179)
100 Midway Place, Suite 1
Cranston, RI 02920-5707
(401) 944-9691
(401) 944-9695 (facsimile)
edf@formisanoandcompany.com
mpushee@formisanoandcompany.com
jroberge903 @formisanoandcompany.com

 
Case 1:21-cv-00085-JJM-LDA Document1 Filed 02/18/21 Page 6 of 6 PagelD #: 6

CERTIFICATION
I hereby certify that on the 18 day of February, 2021, I caused the within to be
electronically filed with the Clerk of the U.S. District Court for the District of Rhode Island using
the CM/ECF System.

/s/ V. Edward Formisano

 
